     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 1 of 20 PageID #: 1



Javier L. Merino
The Dann Law Firm
372 Kinderkamack Road, Suite 5
Westwood, NJ 07675
Telephone: (216) 373-0539
Facsimile: (216) 373-0536
notices@dannlaw.com




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

EDUN MOHAMED,                                      Case No.:

              Plaintiff,                           Judge:
       vs.
                                                   COMPLAINT FOR DAMAGES
NATIONSTAR MORTGAGE, LLC D/B/A
MR. COOPER; FAY SERVICING, LLC,                    JURY DEMAND ENDORSED HEREON

              Defendants.


       Plaintiff Edun Mohamed (“Plaintiff” or “Mohamed”), by and through counsel, for his

Complaint against Defendant Nationstar Mortgage, LLC d/b/a Mr. Cooper (“Nationstar”) and Fay

Servicing, LLC (“Fay”) states:


                    WHY MOHAMED IS FILING THIS COMPLAINT

       1.     This Complaint concerns Nationstar’s material errors in intentionally breaching a

loan modification and Fay’s perpetuation of and failure to correct that mistake. Nationstar’s

unconscionable actions in breaching Mohamed’s loan modification agreement forced him to

needlessly continue defending a foreclosure lawsuit and caused him ascertainable financial loss

and emotional distress. Fay’s subsequent actions did not meet the minimal standards of conduct

for mortgage servicers under the Regulation X. Both Nationstar and Fay caused Mohamed
      Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 2 of 20 PageID #: 2



substantial financial damage, further damage to his credit standing, humiliation, suffering, stress,

and emotional distress, and forced Mohamed to incur otherwise unnecessary attorneys’ fees (in

addition to the costs and fees related to bringing this action), all of which will be described more

fully, infra.


                          PARTIES, JURISDICTION, AND VENUE

        2.      Mohamed is the owner of real property, located at and commonly known as 164-

44 108th Ave., Jamaica, NY 11433 (the “Home”).

        3.      Mohamed has maintained the Home as his primary, principal residence at all times

relevant to this Complaint.

        4.      Nationstar is the former servicer of a note executed by Mohamed (the “Note”) and

of a mortgage on the Home that allegedly secures the Note (the “Mortgage”) (collectively, the

“Loan”). A copy of the Loan is attached as Composite Exhibit 1.

        5.      Mohamed obtained the Loan for household purposes, namely the purchase of the

Home that he occupied as his primary residence.

        6.      Nationstar serviced the Loan on behalf of this Federal Housing Administration

insured loan at all times relevant to this matter until approximately November 1, 2017, when the

servicing of the Loan transferred to Fay.

        7.      Fay serviced the Loan from November 1, 2017 until June 19, 2018.

        8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action, in part,

arises under the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA) and the

Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (RESPA).

        9.      This Court has supplemental jurisdiction to hear all state law claims pursuant to 28

U.S.C. § 1367



                                                 2
      Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 3 of 20 PageID #: 3



        10.     This action is filed to enforce regulations promulgated by the Consumer Finance

Protection Bureau (CFPB) that became effective on January 10, 2014, specifically, 12 C.F.R. §

1024.1, et seq. of Regulation X.

        11.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Mohamed maintains

the Home and resides within this District, Nationstar and Fay each do business within this District,

and the conduct giving rise to the causes of action in this Complaint, infra, occurred primarily

within this District.


                                    SUMMARY OF CLAIMS

        12.     In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

        13.     Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14,

2013), which became effective on January 10, 2014.

        14.     The Loan is a “federally related mortgage loan” as that term is defined by 12 C.F.R.

§ 1024.2(b) because it is insured by the Federal Housing Administration.

        15.     Nationstar and Fay are each subject to the aforesaid regulations and does not qualify

for the exemption for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4).

        16.     Neither Nationstar nor Fay are “qualified lenders”, as defined in 12 C.F.R. §

617.700.

        17.     Mohamed asserts claims for relief against each Nationstar and Fay for breaches of

the specific rules under Regulation X as set forth, infra.




                                                  3
     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 4 of 20 PageID #: 4



       18.     Mohamed has a private right of action under RESPA pursuant to 12 U.S.C. §

2605(f) for the claimed breaches and such actions provide for remedies including actual damages,

costs, statutory damages, and attorneys’ fees.

       19.     Mohamed also asserts common law claims against Nationstar for breach of

contract.

       20.     Additionally, Mohamed asserts statutory claims for violations of the General

Business Law § 349 (the “GBL”) against Nationstar and Fay.


                                 FACTUAL BACKGROUND

       21.     During 2017, Mohamed experienced income-related hardships and applied for a

loan modification through Nationstar.

       22.     On or around February 13, 2017, Nationstar sent Mohamed correspondence

advising him he was approved for a HAMP FHA loan modification trial period plan (the “TPP”).

A copy of the TPP is attached as Exhibit 2.

       23.     The TPP advised “in order to accept the trial plan, you must return the executed

trial plan to us by 3/1/2017. Additionally, you must make the first Trial Period Plan payment by

the due date (payment must be received by the last day of the month in which it is due).” See

Exhibit 2.

       24.     The TPP provided for three trial period payments of $1,507.02 due by the end of

March 2017, April 2017, and May 2017, respectively. Id.

       25.     The TPP further provided:

       Once you have returned the signed document and successfully made each of the
       monthly Trial Period Plan payments by the due dates, we will send you the final
       modification agreement which is required to be signed and returned to Nationstar.
       We will also sign this modification agreement and your account will be
       permanently modified in accordance with the terms of the modification agreement.



                                                 4
     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 5 of 20 PageID #: 5



       26.     Accordingly, Mohamed returned the executed TPP to Nationstar on or before

3/1/2017. Mohamed also timely remitted the first, second, and third trial period payments. Copies

of the canceled checks for such payments are attached as Composite Exhibit 3.

       27.     Following Mohamed’s satisfaction of his obligations under the TPP, on or about

May 9, 2017, Nationstar sent Mohamed a final loan modification agreement (the “Final

Modification”).

       28.     On or about May 23, 2017, Mohamed fully executed the Final Modification and

returned the same to Nationstar. A copy of the executed Modification is attached as Exhibit 4.

       29.     In full compliance with and in satisfaction of his obligations under the terms of the

Final Modification, Mohamed remitted the payments due for the months of June 2017, July 2017,

August 2017, September 2017, and October 2017. See Exhibit 3.

       30.     Despite Mohamed’s compliance with and satisfaction of his obligations under the

terms of the Final Modification, Nationstar sent Mohamed correspondence dated August 17, 2017

advising Mohamed he was approved to enter into a Trial Period Plan under the HAMP FHA

Program but requiring monthly payments of $1,654.70, an increase of over $150.00 per month. A

copy of the TPP is attached as Exhibit 5.

       31.     Nationstar then sent Mohamed correspondence dated October 19, 2017 advising

him his HAMP FHA request was denied because:

       We have withdrawn your request for a modification for one of the following
       reasons. This is because either: after being offered a Trial Period Plan or
       Modification Agreement you either did not make the 1st payment in your trial plan,
       or did not return the final modification agreement timely, or after initially asking to
       be considered for a modification you withdrew that request.

A copy of the denial notice is attached as Exhibit 6.




                                                 5
      Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 6 of 20 PageID #: 6



          32.   As outlined, supra, Mohamed fully complied with the TPP and timely returned the

fully executed Final Modification. Further, Mohamed never advised Nationstar that he was

withdrawing his request for either the TPP or Final Modification.

MOHAMED’S ATTEMPTS TO HAVE NATIONSTAR AND FAY CORRECT ERRORS

          33.   On or about November 21, 2017, Mohamed, through counsel, sent Nationstar

correspondence captioned “ERROR RESOLUTION NOTICE UNDER 12 C.F.R. 1024.35”

(“NOE #1”). A copy of NOE #1 is attached as Exhibit 7.

          34.   Through NOE #1, Mohamed advised Nationstar that they committed the following

errors:

                a.        Nationstar caused Mohamed to default on the Final Modification by not

                          accepting and applying his payments;

                b.        Nationstar failed to honor the terms from the Final Modification and

                          improperly attempted to force a new modification with higher payment

                          terms upon Mohamed; and

                c.        Nationstar failed to advise Fay of the contractual Final Modification

                          between the parties.

          35.   Mohamed sent NOE #1 to the mailing address Nationstar designated for receipt of

notices of error, which is and was at all times relevant: Mr. Cooper, Attn: Customer Relations, PO

Box 619098, Dallas, TX 75261-9741 (the “Nationstar Designated Address”).

          36.   Nationstar received NOE #1 at the Nationstar Designated Address.

          37.   Through correspondence dated November 30, 2017, Nationstar responded to NOE

#1 (the “Nationstar NOE Response”). A copy of the Response is attached as Exhibit 8.




                                                 6
     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 7 of 20 PageID #: 7



       38.       Through the Nationstar NOE Response, Nationstar refused to honor the Final

Modification and advised:

                 Your client was approved for Trial Period Plans (TPP) under....HAMP,
                 according to the letters dated February 13, 2017 and August 17, 2017...The
                 first TPP was effective with the trial payment of $1,507.02 due March 1,
                 2017. We received three TPP payments on February 24, 2017, March 17,
                 2017, and April 19, 2017...Our records indicate this TPP was created in
                 error and was closed on August 10, 2017…

                 During our investigation, we were unable to identify the error in creating a
                 Trial Period Plan in error, and correct it on August 10, 2017.

See Exhibit 8.

       39.       On or about November 21, 2017, Mohamed, through counsel, sent Fay

correspondence captioned “ERROR RESOLUTION NOTICE UNDER 12 C.F.R. 1024.35”

(“NOE #2”). A copy of NOE #2 is attached as Exhibit 9.

       40.       Through NOE #2, Mohamed advised Fay:

                 a.         Fay’s failure to obtain Mohamed’s loan documentation including the

                            executed Final Modification resulted in Mohamed not being able to

                            make monthly mortgage payments; and

                 b.         Fay was required to honor the Final Modification agreement as the

                            agreement was executed and all modification payments were made.

See Exhibit 9.

       41.       Mohamed sent NOE #2 to the mailing address Fay designated for receipt of notices

of error, which is: Fay Servicing, LLC, 901 S. 2nd Street, Suite 201, Springfield, IL 62704 (the

“Fay Designated Address”).

       42.       Fay received NOE #2 at the Fay Designated Address.




                                                  7
     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 8 of 20 PageID #: 8



       43.     Through correspondence dated January 15, 2018, Fay responded to NOE #2 (the

“Fay NOE Response”). A copy of the Response is attached as Exhibit 10.

       44.     Through the Fay NOE Response, Fay refused to correct the servicing error in the

Final Modification breached and advised Mohamed:

               [T]he enclosed letter from Mr. Cooper dated November 30, 2017 states that
               on October 18, 2017, a Forbearance Plan was denied for Mr. Mohamed due
               to excessive obligations in relation to income and that HAMP FHA was
               denied as Mr. Mohamed did not accept the offer.

See Exhibit 10.

       MOHAMED IS FORCED TO NEEDLESSLY DEFEND A FORECLOSURE

       45.     On or about September 19, 2016, Nationstar filed a foreclosure complaint against

Mohamed in the Queens County Supreme Court, captioned Nationstar Mortgage, LLC v. Edun

Mohamed, Et Al. and assigned Index No. 711209/2016 (the “Foreclosure Matter”). A copy of the

docket sheet is attached as Exhibit 11.

       46.     On or about June 1, 2017, the Queens County Supreme Court conducted a

settlement conference, and Nationstar’s attorneys advised Special Referee Tracy Catapano Fox

that a permanent loan modification was forthcoming that should resolve the foreclosure action.

Accordingly, the matter was marked settled.

       47.     However, on June 22, 2018, Nationstar filed a Motion for Order to Restore the

Foreclosure Matter. A copy of the Affidavit in support of the Motion is attached as Exhibit 12.

       48.     Through the Motion, Nationstar requested the Foreclosure Matter be restored and

referred back to the Residential Foreclosure Part. See Exhibit 12.

       49.     On July 26, 2018, the court granted Nationstar’s Motion and restored the

Foreclosure Matter (the “Restoration Order”). A copy of the Order is attached as Exhibit 13.




                                                8
     Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 9 of 20 PageID #: 9



       50.     After the foreclosure matter was restored, Edun incurred attorneys’ fees in

attending settlement and status conferences with his counsel on September 5, 2018, January 29,

2019; and March 19, 2019. See Exhibit 11.

       51.     Ultimately, Nationstar and Fay refused to honor the Modification Agreement.

       52.     On or about June 19, 2018, the servicing of the loan transferred to Carrington

Mortgage Services, LLC (“Carrington”).

       53.     Mohamed continued incurring attorneys’ fees in attempting to resolve the Final

Modification through Carrington.

                            IMPACT AND DAMAGE TO MOHAMED

       54.     Nationstar’s actions in failing to honor the Final Modification terms forced

Mohamed to continue needlessly defending the Foreclosure Matter and caused Mohamed to incur

additional attorneys’ fees and costs in defending the foreclosure and otherwise attempting to obtain

information and correct errors.

       55.     Nationstar directly and proximately caused the following damages to Mohamed:

                       a.     He suffered the lost opportunity of the Final Modification;

                       b.     He had to retain and pay legal counsel nearly $7,000 to vigorously

               contest the Foreclosure Matter and submit multiple NOE’s to Nationstar and Fay

               and pay postage costs for the mailing of the NOE’s; and

                       c.     He suffered extreme emotional distress directly and proximately

               caused by Nationstar’s actions in failing to implement the Final Modification.

       56.     Fay’s actions in failing to correct the Final Modification servicing error and

implement the Final Modification caused Mohamed to incur additional attorneys’ fees and costs

to attempt to defend the Foreclosure Matter, obtain information and correct errors.




                                                 9
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 10 of 20 PageID #: 10



       57.     Fay directly and proximately caused the following damages to Mohamed:

                         a.      He suffered the lost opportunity of the Final Modification;

                         b.      He had to retain and pay legal counsel nearly $7,000 to vigorously

               contest the Foreclosure Matter and submit multiple NOE’s to Nationstar and Fay

               and pay postage costs for the mailing of the NOE’s; and

                         c.      He suffered extreme emotional distress directly and proximately

               caused by Nationstar’s actions in failing to implement the Final Modification.

       58.     Throughout the period of when Nationstar and Fay were servicing the Loan,

Mohamed simply wanted to benefit of the permanent loan modification to which he was entitled

under Federal Housing Administration regulation and resume making timely, proper payments on

the Loan in order to begin to rehabilitate his credit, and most importantly, retain the Home.


 PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY NATIONSTAR

       59.     Nationstar’s actions are part of a pattern and practice of behavior in violation of

Mohamed’s rights and in abdication and contravention of Nationstar’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       60.     At the time of the filing of this Complaint, Nationstar has had more than Seven

Thousand Three Hundred Fifty-One (7,351) consumer complaints lodged against it nationally,

specifically concerning the issue identified on the CFPB’s consumer complaint database as “loan

modification, collection, foreclosure” related to mortgages. Each such complaint is filed and

cataloged    in    the        CFPB’s    publicly    accessible   online    database.    (http://www

.consumerfinance.gov/complaint database/).

       61.     At the time of the filing of this Complaint, Fay has had more than Three Hundred

Three (303) consumer complaints lodged against it nationally, specifically concerning the issue



                                                   10
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 11 of 20 PageID #: 11



identified on the CFPB’s consumer complaint database as “loan modification, collection,

foreclosure” related to mortgages. Each such complaint is filed and cataloged in the CFPB’s

publicly accessible online database. (http://www .consumerfinance.gov/complaint database/).

       62.     Mohamed has reviewed the CFPB’s consumer complaint database and has

identified other alleged RESPA violations by Nationstar against other borrowers. In particular,

Mohamed has reviewed the ten (10) consumer complaints attached hereto and identified as

Composite Exhibit 14. The date, details, and a narrative disclosed by the consumer is set forth in

each complaint. The complaints evidence conduct which demonstrates that Nationstar has engaged

in a pattern and practice of violating RESPA with respect to other borrowers.

       63.     Mohamed has reviewed the CFPB’s consumer complaint database and has

identified other alleged RESPA violations by Fay against other borrowers. In particular, Mohamed

has reviewed the ten (10) consumer complaints attached hereto and identified as Composite

Exhibit 15. The date, details, and a narrative disclosed by the consumer is set forth in each

complaint. The complaints evidence conduct which demonstrates that Fay has engaged in a pattern

and practice of violating RESPA with respect to other borrowers.

                           COUNT ONE: AGAINST NATIONSTAR
                            VIOLATION OF 12 C.F.R. § 1024.35(e)

   (Failure to perform a reasonable investigation into and correct asserted errors by the
                                           NOE)

       64.     Mohamed restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       65.     12 C.F.R. § 1024.35(a) provides that “[a] servicer shall comply with the

requirements of this section for any written notice from the borrower that asserts an error and that




                                                  11
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 12 of 20 PageID #: 12



includes the name of the borrower, information that enables the servicer to identify the borrower’s

mortgage loan account, and the error the borrower believes has occurred.”

        66.        Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.

        67.        Pursuant to 12 C.F.R. § 1024.35(b)(11), the term “error” refers to any error, not

otherwise specified in 12 C.F.R. §§ 1024.35(b)(1) to 1024.35(b)(10), committed in regards the

borrower’s mortgage loan.

        68.        12 C.F.R. § 1024.35(e)(1)(i) provides that a servicer must respond to a notice of

error by either:

                   (A) Correcting the error or errors identified by the borrower and
                       providing the borrower with a written notification of the
                       correction, the effective date of the correction, and contact
                       information, including a telephone number, for further
                       assistance; or

                   (B) Conducting a reasonable investigation and providing the
                       borrower with a written notification that includes a statement
                       that the servicer has determined that no error occurred, a
                       statement of the reason or reasons for this determination, a
                       statement of the borrower’s right to request documents relied
                       upon by the servicer in reaching its determination, information
                       regarding how the borrower can request such documents, and
                       contact information, including a telephone number, for further
                       assistance.

        69.        NOE #1 meets the requirements of a notice of error as defined by 12 C.F.R. §

1024.35(a). See Exhibit 7.

        70.        Mohamed sent NOE #1 to Nationstar at the Nationstar Designated Address.

        71.        Nationstar received the NOE #1 at the Nationstar Designated Address.




                                                   12
      Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 13 of 20 PageID #: 13



        72.    Through NOE #1, Mohamed advised Nationstar that it made errors in not honoring

the Final Modification. See Exhibit 7.

        73.    To date, Nationstar has failed to correct or perform a reasonable investigation into

the errors asserted by and through NOE #1 as evidenced by Nationstar’s recognition of Mohamed’s

compliance with the Final Modification yet also their refusal to honor Mohamed’s Final

Modification. See Exhibit 8.

        74.    Nationstar’s failures to correct or properly investigate the errors alleged in NOE #1

constitute clear, separate, and distinct violations of 12 C.F.R. § 1024.35(e).

        75.     Nationstar’s actions caused Mohamed to suffer actual damages, including, but not

limited to, the attorneys’ fees incurred for the time in preparing NOE #2, the postage cost for

mailing NOE #2, the attorneys’ fees incurred in reviewing the Responses to NOE #1 and NOE #2,

the attorneys’ fees incurred in attempting to resolve the error through Carrington, and emotional

distress.

        76.    Nationstar’s actions are believed to be part of a pattern and practice of behavior in

conscious disregard for Mohamed’s rights.

        77.    As a result of Nationstar’s actions, Nationstar is liable to Mohamed for actual

damages, statutory damages, costs, and attorneys’ fees.


                           COUNT TWO: AGAINST NATIONSTAR
                               BREACH OF CONTRACT

        78.    Mohamed restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

        79.    The Final Modification is a contract between Mohamed and Nationstar. See Exhibit

7t.




                                                  13
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 14 of 20 PageID #: 14



       80.     Nationstar breached the Final Modification by refusing to implement the loan

modification and unilaterally determining it was sent in error.

       81.     Mohamed dutifully performed his obligations pursuant to the Final Modification

by timely remitting the executed Modification and timely remitting the Final Modification

payments for the months of June 2017, July 2017, August 2017, September 2017, and October

2017. See Exhibit 3.

       82.     Nationstar has breached the contract in bad faith. This is evidenced by the fact that

Nationstar accepted five (5) post-Modification payments from Mohamed then unilaterally

breached the agreement after claiming it was sent in error.

       83.     As pled, supra, Mohamed was harmed by Nationstar’s breaches of the Final

Modification by refusing to honor the terms of the agreement, taking away an opportunity for

Mohamed to obtain a permanent loan modification.

       84.     Mohamed was forced to retain counsel to aid in enforcing the agreement reached

under the Final Modification, including incurring attorneys’ fees and postage costs in preparing

and mailing the NOEs and defending the Foreclosure Matter.

       85.     In addition, Nationstar’s intentional and outrageous conduct caused Mohamed to

suffer extreme emotional distress driven by the fear that he might be forced to leave the Home,

which resulted in loss of sleep, anxiety, depression, embarrassment, and other significant

emotional distress.

       86.     Mohamed’s extreme emotional distress is a foreseeable result of Nationstar’s

breaches of the Final Modification.

       87.     As a result of Nationstar’s actions, Nationstar is liable to Mohamed for actual

damages, attorneys’ fees, and costs.




                                                14
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 15 of 20 PageID #: 15



                     COUNT THREE: AGAINST NATIONSTAR
              VIOLATION OF NEW YORK GENERAL BUSINESS LAW 349

       88.     Mohamed restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       89.     Mohamed is a “person” within the meaning of GBL § 349(h).

       90.     GBL § 349(a) makes unlawful deceptive acts or practices in the conduct of any

business, trade, or commerce or in the furnishing of any service in New York State.

       91.     As referenced above, supra, Nationstar violated GBL § 349 by using deceptive acts

and practices in the conduct of its business. Specifically, Nationstar extended the TPP agreement

to Mohamed, and after Mohamed complied with the TPP, extended the Final Modification

Agreement. It was only after Mohamed timely executed and made five (5) payments under the

Final Modification did Nationstar unilaterally refuse to honor the Final Modification.

       92.     Nationstar’s misrepresentations and omissions possess the tendency or capacity to

mislead and create the likelihood of deception.

       93.     The above-described deceptive and unfair acts and practices were used or employed

in the conduct of trade or commerce, namely, the servicing of Mohamed’s Loan.

       94.     As a direct and proximate result of these unfair, deceptive and unconscionable

commercial practices, Mohamed suffered damages in violation of GBL § 349(h).

       95.     As a result of its actions, Nationstar is liable for actual damages, statutory damages,

costs, and attorneys’ fees pursuant to GBL § 349(a) to Mohamed.

                                COUNT FOUR: AGAINST FAY
                             VIOLATION OF 12 C.F.R. § 1024.35(e)

       96.     Mohamed restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.




                                                  15
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 16 of 20 PageID #: 16



        97.        12 C.F.R. § 1024.35(a) provides that “[a] servicer shall comply with the

requirements of this section for any written notice from the borrower that asserts an error and that

includes the name of the borrower, information that enables the servicer to identify the borrower’s

mortgage loan account, and the error the borrower believes has occurred.”

        98.        Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.

        99.        Pursuant to 12 C.F.R. § 1024.35(b)(11), the term “error” refers to any error, not

otherwise specified in 12 C.F.R. §§ 1024.35(b)(1) to 1024.35(b)(10), committed in regards the

borrower’s mortgage loan.

        100.       12 C.F.R. § 1024.35(e)(1)(i) provides that a servicer must respond to a notice of

error by either:

                   (A) Correcting the error or errors identified by the borrower and
                       providing the borrower with a written notification of the
                       correction, the effective date of the correction, and contact
                       information, including a telephone number, for further
                       assistance; or

                   (B) Conducting a reasonable investigation and providing the
                       borrower with a written notification that includes a statement
                       that the servicer has determined that no error occurred, a
                       statement of the reason or reasons for this determination, a
                       statement of the borrower’s right to request documents relied
                       upon by the servicer in reaching its determination, information
                       regarding how the borrower can request such documents, and
                       contact information, including a telephone number, for further
                       assistance.

        101.       NOE #2 meets the requirements of a notice of error as defined by 12 C.F.R. §

1024.35(a). See Exhibit 9.

        102.       Mohamed sent NOE #2 to Fay at the Fay Designated Address.




                                                   16
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 17 of 20 PageID #: 17



       103.    Fay received NOE #2 at the Fay Designated Address.

       104.    Through NOE #2, Mohamed advised Fay that it made errors in not honoring the

Final Modification. See Exhibit 9.

       105.    To date, Fay has failed to correct or perform a reasonable investigation into the

errors asserted by and through NOE #2 as evidenced by Fay’s failure to even reference the Final

Modification through their NOE Response. See Exhibit 10.

       106.    Fay’s failures to correct or properly investigate the errors alleged in NOE #1

constitute clear, separate, and distinct violations of 12 C.F.R. § 1024.35(e).

       107.    Fay’s actions caused Mohamed to suffer actual damages, including, but not limited

to, the attorneys’ fees incurred for the time in defending the Foreclosure Matter, the attorneys’ fees

incurred in reviewing the Response to NOE #2, the attorneys’ fees incurred in attempting to resolve

the error through Carrington and emotional distress.

       108.    Fay’s actions are believed to be part of a pattern and practice of behavior in

conscious disregard for Mohamed’s rights.

       109.    As a result of Fay’s actions, Fay is liable to Mohamed for actual damages, statutory

damages, costs, and attorneys’ fees

                            COUNT FIVE: AGAINST FAY
                      VIOLATION OF GENERAL BUSINESS LAW 349

       110.    Mohamed restates and incorporates all of his statements and allegations contained

in paragraphs 1 through 63, in their entirety, as if fully rewritten herein.

       111.    Mohamed is a “person” within the meaning of GBL § 349(h).

       112.    GBL § 349(a) makes unlawful deceptive acts or practices in the conduct of any

business, trade, or commerce or in the furnishing of any service in New York State.




                                                  17
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 18 of 20 PageID #: 18



       113.     As referenced above, supra, Fay violated GBL § 349 by using deceptive acts and

practices in the conduct of its business. Specifically, Fay refused to correct the breached Final

Modification servicing error and otherwise chose to continue prosecuting the Foreclosure Matter

against Mohamed.

       114.     Fay’s actions possess the tendency or capacity to mislead and create the likelihood

of deception.

       115.     The above-described deceptive and unfair acts and practices were used or employed

in the conduct of trade or commerce, namely, the servicing of Mohamed’s Loan.

       116.     As a direct and proximate result of these unfair, deceptive and unconscionable

commercial practices, Mohamed suffered damages in violation of GBL § 349(h).

       117.     As a result of its actions, Fay is liable for actual damages, statutory damages, costs,

and attorneys’ fees pursuant to GBL § 349(a) to Mohamed.

                                          CONCLUSION

       118.     Nationstar’s intentional breach of the Final Modification is consistent with

Nationstar’s continuing poor mortgage servicing practices and constitute deceptive conduct under

GBL 349. Nationstar’s thereafter refusal to correct its mistake constitutes non-compliance with the

RESPA regulations contained in 12 C.F.R. § 1024.35.

       119.     Fay’s failures to reasonably investigate asserted errors are consistent with Fay’s

continuing poor mortgage servicing practices and non-compliance with the RESPA regulations

contained in 12 C.F.R. § 1024.35 and its common law and statutory duties to Mohamed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Edun Mohamed prays that this Court enter its order granting

judgment against Defendant Nationstar Mortgage Services, LLC, d/b/a/ Mr. Cooper, as follows:




                                                  18
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 19 of 20 PageID #: 19



         A.   For actual damages as to each of Counts One through Three;

         B.   For statutory damages of up to Two Thousand Dollars ($2,000.00) for each such

              RESPA violation as to Count One;

         C.   For attorneys’ fees and costs as to Counts One and Three;

         D.   Such other relief which this Court may deem appropriate.



       WHEREFORE, Plaintiff Edun Mohamed prays that this Court enter its order granting

judgment against Fay Servicing, LLC, as follows:

         E.   For actual damages as to each of Counts Four and Five;

         F.   For statutory damages of up to Two Thousand Dollars ($2,000.00) for each such

              RESPA violation as to Count Five;

         G.   For attorneys’ fees and costs as to Counts Four and Five;

         H.   Such other relief which this Court may deem appropriate.




                                                   Respectfully submitted:

                                                   /s/ Javier L. Merino
                                                   Javier L. Merino
                                                   Dann Law
                                                   372 Kinderkamack Road, Suite 5
                                                   Westwood, New Jersey 07675
                                                   Telephone: (216) 373-0539
                                                   Facsimile: (216) 373-0536
                                                   notices@dannlaw.com
                                                   Counsel for Plaintiff Edun Mohamed




                                              19
    Case 1:20-cv-00216 Document 1 Filed 01/13/20 Page 20 of 20 PageID #: 20



                                      JURY DEMAND

       Mohamed hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.


                                                   /s/ Javier L. Merino
                                                   Javier L. Merino
                                                   Dann Law
                                                   Counsel for Plaintiff Edun Mohamed




                                             20
